Citation Nr: 0914839	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right wrist and hand 
disability due to injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

Regarding the claim on appeal, the Board finds that further 
development is necessary.

In a February 2005 statement, the Veteran contends that his 
current right hand and wrist disability is related to his 
active military service.  Specifically, he attributes his 
disability to a 1970 incident in Vietnam in which his right 
hand was caught in the hatch of a M114 Command and 
Reconnaissance Carrier resulting in a fracture that required 
three days of treatment and one week of being in a splint.  
In addition, in a May 2005 statement, the Veteran contends 
that, while in tank training at Fort Knox during 1969, his 
vehicle drove under a low hanging tree branch at night 
causing the branch to strike and injure his right hand and 
arm resulting in treatment at the Ireland Army Hospital.  
Thus, the Veteran contends that service connection is 
warranted for residuals of a right wrist and hand injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A review of the Veteran's post-service medical records 
reveals that he has received treatment for pain in his right 
wrist.  November 2004 and December 2004 treatment records 
from the Louisville VA Medical Center (VAMC) indicate that 
the Veteran sought treatment for pain in both wrists and pain 
in his right hand.  February 2005 x-ray results from the 
Louisville VAMC indicate an old nonunion right navicular 
fracture and a probable old traumatic change of the right 
triquetrum.  In addition, July 2005 treatment records from 
Kleinert Kutz Hand Care Center indicate that the Veteran has 
been diagnosed with degenerative osteoarthritis of the right 
wrist.  Thus, it is possible that the Veteran has a current 
right hand and/or wrist disability.

A review of the Veteran's service treatment records reveals 
that the Veteran had no diagnosis of or treatment for a right 
hand or wrist injury in service.  The Veteran's December 1970 
separation examination report indicates that the Veteran's 
upper extremities were in normal condition.  However, the 
Veteran's military occupational specialty was as a medical 
specialist and, at a January 2008 hearing, the Veteran stated 
that he treated himself after his injury in Vietnam.  Hearing 
Transcript at 4-5.  Thus, the Veteran is competent to a 
degree to provide a probative opinion on a medical matter.  
See 38 C.F.R. § 3.159(a) (2008); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. 
Cir. 1996) (the determination of competence of a medical 
practitioner must be made on a case-by-case basis), but cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person is not competent to provide a probative opinion on a 
medical matter without the appropriate medical training or 
expertise).

In July 2006, in support of his claim, the Veteran submitted 
a statement by his wife who states that she received a letter 
from the Veteran while he was stationed at Fort Knox in which 
he informed her about his right hand and wrist injury.  In 
addition, the Veteran's wife indicates that she received a 
letter from the Veteran while he was stationed in Vietnam in 
which he complained about injuring his right hand and wrist a 
second time.  Lastly, the Veteran's wife states that she 
observed the Veteran having problems with his right hand 
after he returned from service.  (A person is competent to 
testify about that which he or she has actually observed, and 
is within the realm of his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In addition, a 
person is competent to present evidence of symptomatology 
where symptoms are capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).)  Here, the events 
described by Veteran's wife are within her personal 
experience and she testifies regarding symptoms that are 
capable of casual observation.  Thus, it is possible that the 
Veteran suffered an in-service injury to his right hand and 
wrist.

At no time has a medical professional opined on a possible 
link between the Veteran's current symptoms and his active 
military service.  VA regulations require VA to obtain a 
medical opinion based on the evidence of record if VA 
determines such evidence necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
the Board finds that further development is necessary to 
address the etiology of the Veteran's right hand and wrist 
condition.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that any current 
right hand or right wrist disability is attributable to 
military service.

Finally, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the 
Veteran was sent a letter in March 2005 regarding the 
information and evidence needed to substantiate his claim, 
that notice letter did not include the criteria for assigning 
disability ratings or effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, on remand, 
the Veteran should be provided proper notice in full 
compliance with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Included in the letter should be notice 
regarding the information and evidence 
needed to substantiate his claim and 
notice of the criteria for assigning 
disability ratings and effective dates. 

2.  Obtain the Veteran's VA treatment 
records pertinent to his right hand and 
wrist treatment from the Louisville VAMC 
prepared since July 2007, and any other 
medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a right hand or 
right wrist disability.  The examiner 
should then discuss the etiology and the 
onset of any diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for right wrist and hand 
disability.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This case must be afforded expeditious 
treatment.  The law requires all claims remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

